                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


In Re:                                                     Chapter 13
                                                           Case No. 20-16936
Ramon M. Santiago
aka Ramon Santiago Suazo

         Debtor


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that June 4, 2021 on at 9:30 a.m, I will appear before the
Honorable A. Benjamin Goldgar or any judge sitting in that judge’s place and present the motion
of BOKF, N.A., a national banking association d/b/a BOK Financial Mortgage, as successor in
interest by merger to Bank of Oklahoma, N.A for Relief from the Automatic stay or in the
alternative to Dismiss the Case, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389. The meeting ID and password can also be found on the judge's page on the
court'sweb site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. lf no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Date: May 24, 2021
                                                                   /s/ Michael Dimand
                                                                  Michael Dimand, Esq.
Marinosci Law Group
134 N LaSalle, Suite 1440
Chicago, IL 60602
847-641-5177; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com

                                               1
                                 CERTIFICATE OF SERVICE

      I hereby certify that on May 24, 2021 a copy of the foregoing Notice of Motion and

Motion for Relief from Stay was filed electronically. Notice of this filing will be sent to the

following parties through the Court’s Electronic Case Filing System. Parties may access this

filing through the Court’s system.

David M Siegel, Esq.
o/b/o Debtor
davidsiegelbk@gmail.com

Glenn B Stearns
Trustee
stearns_g@lisle13.com

Patrick S. Layng
U.S. Trustee
USTPRegion11.ES.ECF@usdoj.gov

        I further certify that on May 24, 2021, a copy of the foregoing Notice of Motion and

Motion for Relief from Stay was mailed by first-class U.S. Mail, postage prepaid and properly

addressed to the following:

Ramon M. Santiago
1635 Station Park Drive
Grayslake, IL 60030

                                                             /s/ Michael Dimand
                                                             Michael Dimand, Esq.




                                                2
                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In Re:                                                       Chapter 13
                                                             Case No. 20-16936
Ramon M. Santiago
aka Ramon Santiago Suazo

         Debtor



     MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)
            OR IN THE ALTERNATIVE DISMISSAL OF CASE

    BOKF, N.A., a national banking association d/b/a BOK Financial Mortgage, as successor in

interest by merger to Bank of Oklahoma, N.A. (“Movant”) hereby moves this Court, pursuant to

11 U.S.C. §362, for relief from the automatic stay with respect to certain real property of the

Debtor having an address of 3106 Barred Owl Lane, Unit 179, Chesapeake, VA 23323 (the

“Property”), or in alternative, to dismiss the case. The Required Statement is attached hereto as

Exhibit A, in according with Local Rule 4001-1. In further support of this Motion, Movant

respectfully states:

    1. A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect

to the Debtor on September 11, 2020.

    2. A Chapter 13 Plan has been confirmed on January 29, 2021.

    3. The Debtor executed and delivered or is otherwise obligated with respect to that certain

promissory note in the original principal amount of $185,836.00 (the “Note”). A copy of the

Note is attached hereto as Exhibit B. Movant is an entity entitled to enforce the Note.

  4. Pursuant to that certain Deed of Trust (the “Mortgage”), all obligations (collectively, the

“Obligations”) of the Debtor under and with respect to the Note and the Mortgage are secured by

the Property. A copy of the Mortgage is attached hereto as Exhibit C.
                                                1
   5. As of May 13, 2021 the outstanding amount of the Obligations is: $170,205.49.

   6. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has incurred $650.00 in

legal fees and $188.00 in costs. Movant reserves all rights to seek an award or allowance of such

fees and expenses in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law.

   7. The Chapter 13 plan indicates post-petition mortgage payments will be paid by the

Debtor to Movant.

   8. The following chart sets forth the number and amount of post-petition payments due

pursuant to the terms of the Note that have been missed by the Debtor:

                3 Payments 3/1/2021-5/1/2021 @ $1,052.09 =          $3,156.27
                Less Suspense                                       $-24.32
                                                  Total Due         $3,131.95

   9.C ause exists for relief from the automatic stay or dismissal for the following reasons:

         (a) Movant’s interest in the Property is not adequately protected.

           (b) Material Default in the terms of the Chapter 13 plan.

   WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

   1. Relief from the stay allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

   2. That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other chapter of Title 11 of the United States Code.

   3. Movant, in the alternative, hereby requests the dismissal of the case for material

default of the terms of the Chapter 13 plan.
                                              2 Rule 4001(a)(3) be waived.
   4. That the 14-day stay described by Bankruptcy
   5. Movant further requests that upon entry of an order granting relief from stay, it be

exempted from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy

case.

    6. For such other relief as the Court deems proper.

Date: May 24, 2021                                          Respectfully submitted,

                                                            /s/ Michael Dimand
                                                            Attorney for Movant

Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
847-641-5177; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com




                                                3
